Citation Nr: 1210175	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  10-19 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for a deformity of the left clavicle, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and to include as secondary to service-connected migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Board notes that the record reveals that the Veteran filed an initial claim for service connection for PTSD in April 2002.  It appears that upon requesting a VA examination concerning service connection for PTSD, the RO also requested a VA examination to reevaluate the Veteran's service-connected deformity of the left clavicle.  A January 2003 rating decision, in relevant part, denied a rating in excess of 10 percent for the Veteran's service-connected deformity of the left clavicle and denied service connection for PTSD.  

In a statement received in March 2003, the Veteran indicated that he wanted to appeal all of his claims at that time, and if possible, have a hearing.  In March 2003, the Veteran's representative requested a Travel Board hearing pertaining to issues other than those at issue here.  Through various actions it appears that he has attempted to keep pursuing these claims.  As such, de novo review will be undertaken by the Board.

Although the Veteran's claim was originally characterized as entitlement to service connection for PTSD, the Veteran has also been diagnosed with dysthymic disorder, personality disorder not otherwise specified with dependent and passive aggressive traits and depression.  To adequately reflect the claim, the issue has been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and to include as secondary to service-connected migraines is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the increased rating claim on appeal has been accomplished.

2.  The Veteran is right hand dominant. 

3.  Prior to December 8, 2003, the Veteran's service-connected deformity of the left clavicle has been manifested by intermittent pain, tenderness, and some limitation of motion, but without objective findings of ankylosis, dislocation or nonunion of the clavicle or scapula, motion limited to shoulder level or dislocation, fibrous union, nonunion, or loss of the head of the humerus.

4.  Since December 8, 2003, the Veteran's service-connected deformity of the left clavicle is manifested by intermittent pain, tenderness, and motion limited to shoulder level, but without objective findings of ankylosis, dislocation or nonunion of the clavicle or scapula or fibrous union, nonunion, or loss of the head of the humerus.  Degenerative changes of the left shoulder were first diagnosed and confirmed by x-ray findings in January 2008.  


CONCLUSIONS OF LAW

1.  Prior to December 8, 2003, the criteria for a disability rating higher than 10 percent for deformity of the left clavicle are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2011).

2.  With resolution of reasonable doubt in the appellant's favor, since December 8, 2003, the criteria for a 20 percent disability rating, but not higher, have been met for deformity of the left clavicle with degenerative changes and motion limited to shoulder level.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.   

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The Board notes that 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  

In this case, VCAA notice was provided in an April 2010 letter, issued subsequent to the decision on appeal.  That letter advised the Veteran of what information and evidence is needed to substantiate his claim for increased compensation for the claimed disability, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  The letter further explained how VA determines effective dates and the types of evidence which impacts such determination and advised the Veteran to submit evidence showing that the claimed condition had worsened, to include records from medical providers, statements from others who could describe their observations of his disability levels, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The letter informed the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the symptoms have on his employment, provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to increased compensation.  The claim was last readjudicated in December 2010.

The Board acknowledges that the Veteran was provided with fully compliant VCAA notice after the initial adjudication of his claim.  The record shows that the claim has been readjudicated since the receipt of VCAA notice.  The Veteran does not claim to have been prejudiced by this timing problem and there is no indication that he has been prejudiced.  His claim has been readjudicated since the receipt of VCAA notice.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service VA and private treatment records, buddy statements, and lay statements of the Veteran.  

In addition, the Veteran was afforded VA examinations in July 2002 and April 2010.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and considered the full documented and reported history of the disability. 

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA joint examinations and private orthopedic evaluations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

Historically, service connection was awarded for deformity of the left clavicle by a September 1959 rating decision and a 10 percent disability evaluation was assigned under Diagnostic Code 5203 for impairment of the left clavicle.  As previously noted, the current appeal stems from a reevaluation of the Veteran's left shoulder disability upon receipt of an April 2002 claim.  The Veteran contends that he has increased pain and decreased motion on his left arm with age and such symptomatology warrants a rating in excess of the 10 percent evaluation assigned throughout the duration of the claim.  

As noted above, the medical evidence of record establishes that the Veteran is right hand-dominant; therefore, his left arm is considered his minor extremity.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2011).

Diagnostic Codes 5200 through 5203 contemplate disabilities of the shoulder and arm.  Diagnostic 5201 contemplates limitation of motion of the arm and provides a 20 percent rating for limitation of motion of the minor arm at shoulder level.  A rating of 20 percent is also assigned for limitation of motion of the minor arm midway between side and shoulder level.  A 30 percent rating is assigned for limitation of motion of the minor arm to 25 degrees from the side.  Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I. 

Diagnostic Code 5203 contemplates impairment of the clavicle or scapula and provides a 10 percent rating for malunion of the clavicle or scapula of the minor shoulder or a rating may be assigned based on impairment of function of a contiguous joint.  A 10 percent rating is also assigned for nonunion of the clavicle or scapula of the minor shoulder without loose movement.  A 20 percent rating is assigned for nonunion of clavicle or scapula of the minor shoulder with loose movement.  A 20 percent rating is also assigned for dislocation of the clavicle or scapula of the minor shoulder.  38 C.F.R. § 4.71a.

In addition, arthritis due to trauma, substantiated by x-ray findings, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Turning to the evidence, private treatment records from Dr. A.R., dating from January through March 2002, revealed long standing complaints of left shoulder pain related to an old healed fracture of the left clavicle.  Examination of the left shoulder in January 2002 was significant for findings of a positive impingement sign and some tenderness over the acromioclavicular (AC) joint.  X-rays of the left shoulder revealed a healed fracture of the left clavicle without evidence of soft tissue calcification.  January 2002 diagnoses of the left shoulder included impingement syndrome and possible derangement of the AC joint.  A February 2002 private treatment note revealed that left shoulder pain improved with medication, but range of motion was still quite limited to about 100 degrees of forward flexion and abduction.  MRI testing was performed in February 2002 which showed normal contour and location of the humeral head, however, the AC joint demonstrated degenerative hypertrophic change with impingement of the AC joint and acromion.  Range of motion of the left shoulder was about 100 degrees of active abduction and forward flexion although he was able to get to about 160 degrees passively.  The Veteran received an injection in the subacromial bursa.  

In July 2002, a VA joints examination of the left shoulder revealed complaints of left shoulder pain with use, however, pain was denied at rest.  Examination revealed a mild anterior prominence of the left clavicle with tenderness of the clavicle and at the anterior aspect of the left shoulder.  Abduction of the left shoulder measured to 180 degrees passively and to 160 degrees actively.  External rotation measured to 90 degrees with pain, more so upon active elevation than passive elevation.    

In September 2003, a VA treatment note stated that the Veteran had arthralgia of the shoulder with decreased range of motion due to pain.  However, x-rays revealed a normal shoulder joint without soft tissue calcification and an old healed fracture of the left clavicle.  

On December 8, 2003, the Veteran reported increased pain with overhead activities.  Examination revealed no deformity, muscle atrophy or tenderness, however, active range of motion was moderately limited to about 90 degrees of flexion and abduction, and passively he could reach 160 degrees.  Drop Arm Sign was positive and muscle strength was good.  The Veteran was diagnosed with status post fracture of the left clavicle (united) and periarthritis of the left shoulder.  An MRI was ordered to rule of a rotator cuff tear.  A subsequent VA occupational therapy note revealed complaints of pain in the anterior aspect of the left shoulder.  A functional evaluation of the left shoulder revealed flexion to 75 degrees and abduction to 80 degrees.  Strength was limited by pain to 2+/5.  The Veteran was independent with most activities of daily life but he performed some bilateral tasks that required left shoulder movement toward end of ranges (dressing) differently to avoid pain.  He was unable to reach, lift, or carry weight with the left upper extremity.  

In January and February 2004, VA treatment notes showed that the Veteran began occupational therapy for his left shoulder.  He had continued difficulty with overhead activities with improvement of pain with therapy.  Active range of motion was to 95 degrees of flexion and 85 degrees of abduction.  Passively, the Veteran could reach to 170 degrees limited by pain.  Hawkins, Neers, and Empty Can Tests were all positive and Drop Arm Sign was positive due to pain.  In February 2004, MRI of the left shoulder was cancelled due to the Veteran's inability to tolerate being in an enclosed space.  Following an injection of the left shoulder, active range of motion measured to 120 degrees of flexion and abduction limited by pain.  Diagnostic impressions included left rotator cuff tendonitis, left bicepital tendonitis, and periarthritis.  

In March 2004, it was noted that injection of the left shoulder initially provided decreased pain but it quickly returned to baseline.  Although therapy helped, the Veteran requested to be discharged.  He occasionally took naproxen and used capsaicin for pain.  He continued to have difficulty with overhead activities.  The left shoulder showed no deformity or muscle atrophy, however, there were complaints of pain over the anterior/superior left shoulder.  Active range of motion was moderately limited to about 95 degrees of flexion and 90 degrees of abduction.  

A November 2004 VA treatment note indicated that the Veteran had rotator cuff tenosynovitis.  Physical examination revealed muscle spasm in the left trapezius.  There were no motor or gross sensory deficits.  

In January 2008, the Veteran underwent a private evaluation of his left shoulder with Dr. S.  Oddly, it was noted that the Veteran had on and off complaints of pain in the left shoulder since fracturing his left clavicle in service, however, left shoulder pain was never as bad as right shoulder pain.  There was a palpable mass in the center of the clavicle, likely the old fracture.  There were complaints of tenderness, pain with cross arm adduction and supraspinatus testing and mild pain with impingement testing.  Other than cross arm adduction, motion was full and essentially pain free.  X-rays revealed an old well-healed clavicle fracture with some degenerative changes of the AC joint.  Dr. S. diagnosed arthritis in the non-dominant arm that somewhat limited motion and function.  

VA treatment records dated from January through May 2008 revealed continued complains of left shoulder pain, treated with Naproxen and topical cream as needed with relief.  A March VA mental health note showed that the Veteran denied complaints of pain.  In May, the Veteran reported that he started gardening.  

In an April 2010 statement, the Veteran indicated that left shoulder pain had increased and range of motion had decreased with age.  He reportedly was no longer able to garden.  

In April 2010 the Veteran underwent a VA joints examination.  Complaints included persistent intermittent left shoulder pain, aggravated with lifting.  There was no pain at rest and swelling and other discomfort were denied.  There were no reports of a history of tumor, inflammatory arthritis, or of additional limitation following repetitive use or during flare-ups.  The Veteran retired from the U.S. Postal Service 19 years prior and he was independent in activities of daily living.    

Examination of the left shoulder in April 2010 demonstrated tenderness to palpation over the anterior aspect of the shoulder, however, there was no gross deformity.  Active range of motion measured from 0 to 110 degrees of forward flexion and 0 to 90 degrees of abduction with end of range pain.  Range of motion remained unchanged following repetitive use and there was no evidence of fatigue, weakness, or lack of endurance.  There was a mild positive impingement sign and Empty Can Test was positive.  Apprehension and relocation test was equivocal.  Rotator cuff strength was 5-/5 compared to the collateral side.  X-rays revealed a well circumscribed lucency at the superior aspect of the bony glenoid and lateral aspect of the humeral head which may represent a small cyst or chondral lesion.  The examiner diagnosed left shoulder rotator cuff tendonitis with history of left clavicle fracture.  

A statement received from the Veteran in June 2010 indicated that pain and movement of the left clavicle had gotten worse.  He reported current treatment with pain medication and past treatment of physical therapy.  

Having carefully considered the Veteran's contentions in light of the evidence recorded and the applicable law, the Board finds that the Veteran's deformity of the left clavicle is properly evaluated as 10 percent disabling prior to December 8, 2003.  

The objective findings noted above do not justify the assignment of the next-higher rating under Diagnostic Code 5203 for impairment of the clavicle or scapula at any time during the claim.  Such a rating would require dislocation or nonunion of the clavicle or scapula with loose movement.  The record reveals no such findings at any time.  In fact, the Veteran's past clavicle fracture noted during service was described as "united" in the VA treatment records and there were no complaints or findings of dislocation of the clavicle in VA or private treatment records at any time.  As such, the Board finds that the Veteran's disability picture does not more nearly approximate the criteria for the assignment of an evaluation in excess of the 10 percent previously assigned throughout the duration of this claim under Diagnostic Code 5203.

Nevertheless, the Board must also consider whether the Veteran's service-connected deformity of the left clavicle would warrant higher disability ratings and/or additional ratings under other pertinent diagnostic codes related to service-connected shoulder disorders, to include Diagnostic Codes 5200, 5201 and 5203.  In this regard, the Board notes that there is no evidence of ankylosis of scapulohumeral articulation or impairment of the humerus.  Accordingly, Diagnostic Codes 5200 and 5202 are not applicable.

Regarding a rating in excess of 10 percent on the basis of limitation of motion of the minor extremity under Diagnostic Code 5201, to justify the assignment of a 20 percent disability rating, the evidence must show limitation of motion of the arm to midway between the side and shoulder level to shoulder level which is abduction limited to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  Here, prior to December 8, 2003, the evidence shows that abduction of the Veteran's left arm measured from 160 degrees at best at the July 2002 VA examination to 100 degrees at worst in February 2002.  However, a December 8, 2003 VA treatment record shows abduction limited to 90 degrees and a subsequent December 17, 2003 VA treatment note showed abduction limited to 80 degrees.  Since December 2003, abduction has measured from 120 degrees at best following the Veteran's receipt of an injection in February 2004, to 85 degrees at worst in January 2004.  Most recently, at the April 2010 VA examination, abduction measured 90 degrees.  Accordingly, since December 8 2003, but not prior, the Board finds that the Veteran's deformity of the left clavicle has been productive of abduction of his left minor arm limited to shoulder level which justifies the assignment of a 20 percent disability rating, but no higher, since December 8 2003.  Indeed, there is no indication that the Veteran's deformity of the left clavicle has resulted in abduction of left minor arm limited to 25 degrees from his side at any time.  

In evaluating musculoskeletal disabilities, the Board must also consider additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Board acknowledges the Veteran's complaints of pain raised upon VA examination, in the treatment records, and in the lay statements.  However, even when considering the complaints and findings of pain and limited motion as discussed above, the Board finds that the veteran's disability picture does not most nearly approximate the criteria for the assignment of a 20 percent evaluation prior to December 8, 2003 or the criteria for the assignment of a 30 percent evaluation at anytime thereafter under Diagnostic Code 5201. 

Although weakness of the left shoulder was noted in December 2003, a subsequent November 2004 VA treatment note indicated no motor deficits were present.  Moreover, there were no subjective complaints of weakness at any time during the claim and in May 2008, the Veteran reported that he started gardening which is seemingly inconsistent with weakness of the left shoulder.  Although an April 2010 statement from the Veteran indicated that he was no longer able to garden due to left shoulder complaints, subsequent VA examination in April 2010 revealed that motor strength of the left shoulder was 5-/5.  Moreover, the April 2010 examiner did not indicate that there was any additional limitation of motion due to pain, fatigue, weakness, lack of endurance or incoordination following repetitive use of the left shoulder.  

The Board has noted that the Veteran has been shown on x-ray examination in January 2008 to have degenerative changes and arthritis in the left AC joint.  However, as the Veteran is already in receipt of a 20 percent disability rating under a diagnostic code predicated upon limitation of motion (5201), he is not entitled to a separate 10 percent rating under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

Moreover, the Board finds that the Veteran is not entitled to an rating in excess of 20 percent for deformity of his left clavicle under Diagnostic Codes 5200 or 5202 because the objective medical evidence does not show ankylosis of scapulohumeral articulation or fibrous union of the humerus at any time.  

The Board also notes that separate ratings are not available under Diagnostic Codes 5201 and 5202 since December 8, 2003 as they both contemplate limitation of motion (described as guarding in DC 5202), and separate ratings would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14. 

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the claimed severity of his left shoulder disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge; and as the Board finds that the Veteran's reports have been credible, his reports with respect to his symptomatology have been considered.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes that with respect to the Rating Schedule, where the criteria set forth require medical expertise, which the Veteran has not been shown to have, the Board has accorded greater probative weight to medical findings provided by medical experts during the Veteran's private and VA treatment and examinations.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of the 10 percent evaluation assigned prior to December 8, 2003 and in excess of the 20 percent evaluation assigned herein since December 8, 2003 for his left shoulder disability. 

The Board has also considered whether the Veteran's service-connected left shoulder disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that a referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the Veteran's left shoulder disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, appropriate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted with respect to the claimed left shoulder disability. 

The Board acknowledges the recent judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  However, in the instant case an August 2008 statement from the Veteran's past employer indicated that he elected optional retirement in September 1992 and he lost no time from work in the 12 months prior to his retirement.  Further, he has submitted a statement indicating that he obtained employment as suggested by his psychiatrist.  Clearly, retirement and subsequent optional employment is not consistent with a total disability rating based on unemployability.  Under such circumstances, the Board finds that a claim for TDIU is not raised. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  However, as demonstrated by the evidence outlined above, and after resolving all doubt in the Veteran's favor, the Board finds that since December 8, 2003, but not earlier, the preponderance of the evidence demonstrates that the criteria for a 20 percent disability rating have been met, however, the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for a left shoulder disability prior to December 8, 2003 and in excess of the 20 percent evaluation assigned herein since December 8, 2003. 


ORDER

Prior to December 8, 2003, a disability rating in excess of 10 percent for deformity of the left clavicle is denied.  

Since December 8 2003, a disability rating of 20 percent, but not more, for deformity of the left clavicle with degenerative arthritis and motion limited to shoulder level is granted, subject to the laws and regulations governing the award of monetary benefits. 



REMAND

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, although the Veteran's claim was originally characterized as entitlement to service connection for PTSD, the Veteran has also been diagnosed with PTSD with depression and possible psychotic features, dysthymic disorder, personality disorder not otherwise specified with features of dependency and passive aggressiveness, and depression.  To adequately reflect the claim, the issue has been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran asserts that he is entitled to service connection for an acquired psychiatric disorder due to trauma experienced during service.  Stressor statements received in October and December 2008 show that the Veteran allegedly saw his buddy killed in a M48 tank while on maneuvers in the field in "Grafenwoer," Germany sometime between January 1958 and June 1959.  The subsequent statement indicated that the incident occurred in January 1959 and Pfc. A. P. or was the friend who was killed.  The Veteran further indicated that Pfc. A. P. was injured or died on February [redacted], 1958.    

In July 2008 the Veteran underwent a VA mental disorders examination with a psychologist who diagnosed PTSD with an axis IV notation of "traumatic event from service."  In October 2008, the VA psychologist issued an addendum opinion indicating that the Veteran's diagnosed PTSD is due to witnessing a tank blow up next to him in service which killed fellow soldiers.  However, VA has been unable to verify the claimed stressor.

Various VA mental health treatment notes dated in August 2002 show a notation of "trauma:  Veteran injured when tank blew up."  On a separate occasion, the Veteran reported that a series of tanks blew up during a training mission and several soldiers were killed.  It was noted that the Veteran reportedly felt intense anger toward his Sergeant while serving in Germany because he blamed the Veteran him for a tank blowing up resulting in injury to several men.  The Veteran's Sergeant blamed him but it was an accident for which the Veteran has never been able to forgive himself.  A November 2002 VA treatment note showed reports of maternal abuse in that the Veteran was never able to do anything right.  He stated that his 1st Sergeant was equally demeaning and abusive during service.  The Veteran also recalled several incidents of other Service Members who died in tank training accidents, to include witnessing a tank explode when a shell blew up in the turret.  In August 2003, the Veteran reported vivid memories of seeing a soldier run over by a tank within 10 feet of where he was standing.  He responded by running away and his commander had to chase him and calm him down.  

The Veteran's service treatment records are negative for complaints or findings of any mental disorders.  However, they do confirm that he served in A Co., 1st MTB, 37th Armor, 4th Armored Division.  They show that a left shoulder injury occurred on June 26, 1958 at a motor park at McKee or McRee Barracks in Crailsheim, Germany where he accidentally fell while running.  He received inpatient treatment for a fractured left clavicle at the U.S. Army Hospital in Bad Cannstatt APO 154 through July 17, 1958.  In a July 1959 statement, the Veteran reported receiving treatment for the left shoulder injury at the dispensary in Crailsheim, Germany and at the General Hospital at "Bed Constante".  

The Veteran's service personnel records have been requested, however, in June 2010, correspondence received from the National Personnel Records Center (NPRC) indicated that the records were fire-related and not able to be reconstructed.   The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

Several attempts to verify the Veteran's claimed stressor of witnessing a tank blowing up have been made.  In February 2009, verification was requested regarding the Veteran's report of the death of A. P. who was assigned to 37th Bn., 4th Armored Div. at Grafenwoer, Germany between January 1, 1959 and February 28, 1959 in a M48 tank during non hostile activity while on maneuvers in the field on February 1, 1959.  A March 2009 response indicated that the NARA was unable to locate 1959 unit records submitted by the Veteran's stated unit of assignment and a search of Department of Defense casualty information was unable to document the alleged casualty.  It advised that morning reports be requested from the National Personnel Records Center.  In June 2010 morning reports were requested dating from January 1, 1959 to March 31, 1959 concerning Co. A., 1st Med. Tank Bn., 37th Armor 4th Armored Division that contained remarks regarding Grafenwoer, Germany.  A December 2010 response indicated that the requested search failed to locate the Veteran.  

The Board notes, however, that both the Veteran's service treatment records and the buddy statement received from J.W.O. indicate that the Veteran and his unit were stationed in Crailsheim, Germany when the Veteran's left shoulder injury occurred.  As indicated by the VA treatment records noted above, the Veteran appears to suggest that his left shoulder injury may have occurred while trying run away from an exploding tank during service or while running away from witnessing a soldier being run over by a tank.  However, his service treatment records merely indicate that he accidentally fell while running at a motor park at McKee or McRee Barracks in Crailsheim, Germany.  In this regard, morning reports pertaining to the Veteran, his unit of assignment, and the reported death of Pfc. A. P. in the geographic region of Crailsheim, Germany, and more specifically, at a motor park at McKee or Mc Ree Barracks in Crailsheim, Germany regarding events such as tank explosions and related injuries or deaths and regarding any soldiers being run over by tanks dating from February through August 1958, if not otherwise indicated by the Veteran, should be requested.  Similarly, clinical/inpatient treatment records, if any, dating from June 26, 1958 to July 17, 1958 should be requested from the U.S. Army Hospital located in Bad Cannstatt, Germany APO 154 pertaining the Veteran and any treatment received for a fractured clavicle as such records may provide additional details regarding the circumstances of the left shoulder injury and may possibly substantiate the Veteran's claimed stressor.

In addition, although it was indicated that the Veteran's service personnel records were not able to be reconstructed, the Veteran should be provided and requested to complete and submit to VA a NA Form 13055 (Request for Information Needed to Reconstruct Medical Data) and/or NA Form 13075 (Questionnaire About Military Service).  

The Board also notes that in December 2007, the Veteran claimed service connection for a psychiatric disorder secondary to his service-connected migraine headaches.  In July 2008, the Veteran was afforded a VA examination concerning diagnosis of any current psychiatric disorder found on examination and for an etiological opinion as to whether any psychiatric disorder diagnosed may be related to the Veteran's service-connected migraine headaches.  Despite the examiner's finding that PTSD was the only psychiatric diagnosis at that time, the examiner also stated that there was some accompanying depression with the Veteran's service-connected migraine headaches, however, migraines did not appear to be the most significant aspect of the Veteran's depression.  In October 2008, an addendum opinion from the same examiner stated that migraines did not cause the Veteran's diagnosed PTSD because migraines do not qualify as trauma for purposes of diagnosing PTSD.  However, the examiner did not address whether the Veteran's service-connected migraine headaches worsen the Veteran's diagnosed PTSD beyond normal progression.  Moreover, to date, no VA examiner has addressed the Veteran's other diagnosed psychiatric disorders noted in the record.  As such the Board finds that a new VA mental disorders examination in necessary for diagnosis of any current psychiatric disorder found on examination and for an etiological opinion as to whether any psychiatric disorder diagnosed may be related to any injury or event during the Veteran's military service, or whether any such disorders are aggravated by the Veteran's service-connected migraine headaches.   

Ongoing VA and private treatment records, if any, should also be obtained.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran with VCAA notice pertaining to the information and evidence necessary to establish service connection on a secondary basis.

2.  Provide the Veteran with NA Forms 13055 (Request for Information Needed to Reconstruct Medical Data) and/or 13075 (Questionnaire About Military Service)and request that he complete and submit those forms for consideration.

3.  The Veteran should be requested to provide additional information needed to verify his alleged stressors of witnessing one or more tank explosions that resulted in injury to or the death of one or more and seeing a soldier run over by a tank.  The Veteran should be requested to provide clarification as to whether there was more than one tank explosion during service, how many people were injured and or killed and whether any person injured or killed were assigned to his unit.  He should also be requested to clarify whether the alleged tank explosion(s) occurred before, contemporaneous to, or after he sustained a left shoulder injury in June 1958.  

In addition, the Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for any psychiatric condition since his June 1959 discharge from service.  After the Veteran has signed the appropriate releases, if any, those records should be obtained and associated with the claims folder.

In addition, request VA treatment records, to include any inpatient and outpatient psychiatric treatment records, from the Lyons VA New Jersey Health Care System and the Lyons VA Mental Health Clinic dating since September 2009.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

4.  After the above development has been completed to the extent possible, request morning reports from the National Personnel Records Center pertaining to the Veteran, his unit of assignment (A Co., 1st Medium Tank Bn., 37th Armor, 4th Armored Division) and the reported death of Pfc. A. P. in the geographic region of Crailsheim, Germany, regarding events such as tank explosions or soldiers being run over by tanks and any resulting injuries or deaths from those events while training on maneuvers in the field, to include at a motor park at McKee or Mc Ree Barracks in Crailsheim, Germany.  If a response is not received from the Veteran regarding the time(s) of the alleged tank explosion(s) during service, morning reports pertaining to the aforementioned information, if possible, should be requested dating from February through June 1958.

Also request clinical/inpatient treatment records, if any, dating from June 26, 1958 to July 17, 1958 from the U.S. Army Hospital located in Bad Cannstatt, Germany APO 154 pertaining the Veteran any treatment received for a fractured clavicle.  

5.  After the above development has been completed to the extent possible, schedule the Veteran for VA psychiatric examination by psychiatrist or psychologist to determine the nature and etiology of any psychiatric disorder diagnosed.  The examiner must be a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted and any diagnosis of a psychiatric disorder must conform to the DSM-IV.  The examiner should review the Veteran's claims file, including the service treatment records and all pertinent records of post-service psychiatric treatment, evaluation for PTSD or other psychiatric disorders, to include the July 2002 VA PTSD examination, the July 2008 VA mental disorders examination and October 2009 addendum opinion, the Veteran's October and December 2008 stressor statements and his lay statements of record.  All clinical findings should be reported in detail.  The examiner must specifically render an opinion as to the following:

(a)  What is the most correct and thorough diagnosis or diagnoses of an acquired psychiatric disorder found?

(b)  What is the most likely etiology of the disorder(s) identified?

(c)  If PTSD is identified, indicate whether the Veteran's claimed in-service stressors of witnessing a tank explosion(s) that resulted in injury or death of other soldiers, and seeing another soldier run over by a tank are sufficient to support a diagnosis of PTSD; 

(d)  If a diagnosis of PTSD is rendered, whether that diagnosis is related to the Veteran's claimed in-service stressors of witnessing a tank explode and witnessing a soldier run over by a tank that resulted in the death or injury of the soldier(s) in or hit by the tank.  

If the Veteran is found to have PTSD, the stressor or stressors that support the diagnosis should be set out.  If it is concluded that he does not have PTSD that too should be specifically set out.  If he is found to have other acquired psychiatric pathology, the specific applicable diagnosis or diagnoses should be set out and the examiner should opine whether it is at least as likely as not (i.e. a 50 percent chance or better) that the disorder began in, was permanently worsened during or as a result of service, or is otherwise related to service.  The examiner should also opine whether it is at least as likely as not that any psychiatric disorder diagnosed is proximately the result of the Veteran's service-connected migraine headaches, or whether any psychiatric disorder diagnosed has been permanently worsened beyond normal progression as a result of the Veteran's service-connected migraine headaches.  The examiner should explain in detail the rationale for all opinions given. 

6.  Then readjudicate the claim on appeal.  If the claim remains denied, the AMC/RO should issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


